Prosecutor holds a contract to purchase land at the corner of Pennington and Lafayette Avenues in the City of Passaic. The contracting parties have agreed that the contract to purchase becomes binding if the land is available for the erection of two one-family dwellings thereon. The zoning ordinance requires that the proposed houses shall have a set-back of forty feet but the plans submitted to the building inspector called for a twenty-five foot set-back. Under these circumstances, the denial of a building permit was *Page 45 
proper. Thereafter, prosecutor applied to the Board of Adjustment for a variance to permit the buildings to be erected on a twenty-five foot set-back. The Board of Adjustment denied the application. The prosecutor's argument on this application is that he can use the land to better advantage if he erects two buildings thereon rather than one and that it is unreasonable and arbitrary to deny him a variance from the zoning ordinance to accomplish that end. The mere fact that the land will be more profitable to the prosecutor if the variance is granted is not a sufficient reason for the granting of it. Brandon v.Montclair, 124 N.J.L. 135; affirmed, 125 Id. 367.
Prosecutor failed to establish a case of unnecessary hardship and that being so, the Board of Adjustment did not act capriciously or arbitrarily. Scaduto v. Bloomfield,127 N.J.L. 1.
The applications are denied, with costs.